Citation Nr: 1718150	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-47 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2015, the Board remanded the appeal for further evidentiary development.

The Veteran was scheduled for a Board videoconference hearing in January 2013 but did not appear for the hearing.  The Veteran did not request that the hearing be rescheduled; thus, the hearing request is considered withdrawn. 


FINDING OF FACT

Neither the Veteran's auditory threshold in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz nor the Veteran's speech recognition scores meet the criteria of a hearing loss disability for VA purposes. 


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.S §§ 1101, 1110, 1112, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, the RO provided adequate notice in a May 2009 letter. 

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.S. § 5103A(c); 38 C.F.R. § 3.159(c)(3). Pursuant to this duty, VA associated with the Veteran's claims file his STRs, service personnel records, and VA treatment records.  

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.S § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in January 2010 and in January 2016, with an addendum opinion provided in September 2016.  Although the Veteran was afforded a VA examination in January 2010, the Board, in November 2015, found the January 2010 VA examination inadequate for adjudication purposes and remanded to afford the Veteran an additional examination and opinion.  

Further, the Board acknowledges the Veteran's contentions that the January 2010 VA examiner never fully considered his lay assertions that his hearing loss was due to in-service noise exposure, and the Veteran's report that his noise exposure occurred during his time in an artillery unit while in Germany.  The examiner's failure to address these contentions, however, does not render the examination inadequate when the evidence of record supports a finding that the Veteran does not meet the criteria for a hearing loss for VA purposes.  Accordingly, the lay statements or reports regarding in-service noise exposure are immaterial.

The Board finds that the January 2016 VA examination and addendum opinion provided in September 2016 detailed the Veteran's assertion, obtained an accurate history, and provide factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was advised of the opinion and had the opportunity to respond.  Accordingly, the Board finds that VA's duty to assist has been met. 

The Board also notes that the actions requested in the November 2015 Board remand have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained updated VA treatment records as well as an additional VA examination and opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

The Veteran asserts that he developed bilateral hearing loss as a result of in-service noise exposure which occurred during his time in an artillery unit while in Germany. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R.
§ 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. §3.303(b) also applies.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold (pure tone results) in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

First, the Board acknowledges that the Veteran had in-service noise exposure.  Although the Veteran's DD Form 214 reflects that his military occupation specialty (MOS) was as a clerk, he was also noted as a decorated marksman.  His personnel records also confirm that he had principal duties beyond clerking that included being a cannoneer and ammunition handler.  Thus, the questions before the Board are whether the Veteran has a current diagnosis of bilateral hearing loss, and if so, whether that hearing loss may be related to the in-service noise exposure.

After reviewing the record, the Board finds that VA's criteria for a diagnosis of bilateral hearing loss are not met.  In making this determination, the Board recognizes the Veteran's assertions that the January 2010 audiological examination results at least demonstrated hearing loss in the left ear.  (The conducted audiometric test results of the left ear revealed the Veteran's auditory thresholds as 40, 55, 60, 70, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz (hereinafter, the "specified frequencies").  The Board, however, finds that such results were invalid, as the examiner at that time called into question the validity of the results given the apparent cerumen impaction in the left ear, and suggested that the Veteran be retested after his ears were cleaned, and subsequent testing in January 2016 revealed normal auditory acuity in both ears, for VA purposes.  (January 2016 audiometric testing revealed pure tone thresholds as 20, 25, 25, 25, and 20 decibels in the right ear and 20, 25, 25, 35, and 25 decibels in the left ear.  The examiner reported speech recognition scores of 100 percent in the right ear and 94 percent in the left ear).  To the extent that the January 2016 examiner determined that the Veteran's current hearing loss was as likely as not related to the acoustic trauma he sustained in service, such a determination is immaterial, as VA's criteria for hearing loss are not met.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.S §1110.  In the absence of proof of a current bilateral hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Thus, the claim of entitlement to service connection for bilateral hearing loss must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


